DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the following formal matters: 
Claims 13 and 14, depending from claim 12, recite “a sealing bead” which has been recited in claim 12.  Clarification is required regarding if this sealing bead is that of claim 18, or another.
Claims 19 and 20, depending from claim 18, recite “an extrusion process” which has been recited in claim 18.  Clarification is required regarding if this is the same extrusion process or another.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-21 are allowable.  The prior art of record does not disclose a foldable enclosure with foam core laminates, a perimeter structure with web surface with first and second elongate edge regions, the first section secured to the linear edge of the first laminate and with a series of hinge knuckles proximal to the first edge region, and a second series of knuckles proximal to the second edge region, and a second perimeter section as the first, the first series of knuckles intermeshed with a third series of knuckles, a first rod received by the joined first and third knuckles forming a pivotal junction between perimeter sections that can pivot from folded position to unfolded, the first web being in flush contact with the second web surface and the second series of knuckles intermeshing with the fourth series  when in the pivotable junction is in the unfolded position, a second rod, the second series of knuckles and the fourth series receiving the rod when intermeshed to form a rigid structure comprising the first and second perimeter sections.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633